2014 UT App 238
_________________________________________________________

               THE UTAH COURT OF APPEALS

                        DENNIS M. RILEY,
                    Petitioner and Appellant,
                                v.
                         ANNETTE RILEY,
                    Respondent and Appellee.

                       Per Curiam Decision
                         No. 20140666-CA
                       Filed October 9, 2014

           Third District Court, Salt Lake Department
                The Honorable Kate A. Toomey
                          No. 084902576

            David A. McPhie, Attorney for Appellant

  Before JUDGES GREGORY K. ORME, MICHELE M. CHRISTIANSEN,
                   and RUSSELL W. BENCH.1


PER CURIAM:

¶1     Dennis M. Riley (Husband) appeals from orders regarding
his petition to modify his alimony obligation. This matter is before
the court on its own motion for summary disposition on both the
grounds of jurisdiction and the lack of a substantial question for
review.

¶2    The facts relevant to the resolution of this appeal are strictly
procedural. Husband petitioned to modify his alimony payments
and alleged a single ground for modification. Although put on



1. The Honorable Russell W. Bench, Senior Judge, sat by special
assignment as authorized by law. See generally Utah R. Jud. Admin.
11-201(6).
                             Riley v. Riley


notice by Annette Riley (Wife) that he should amend the petition
if other grounds for modification were going to be pursued,
Husband did not amend the petition. The trial court found that
Husband did not prove the sole alleged ground for modification at
trial. The trial court entered findings of fact, conclusions of law, and
an order denying the petition on January 31, 2014.

¶3      Husband filed a timely motion to amend the judgment
pursuant to rule 59 of the Utah Rules of Civil Procedure. That
motion urged the trial court to consider evidence in support of a
separate, non-pleaded ground for modification. After a hearing, the
trial court denied the motion in an order entered on April 14, 2014.

¶4    After the trial court denied his first postjudgment motion,
Husband filed a second postjudgment motion. The second motion
sought to amend the trial court’s findings pursuant to rule 52 of the
Utah Rules of Civil Procedure. The trial court denied this second
motion in an order entered on July 25, 2014.

¶5      After the denial of his rule 52 motion, Husband filed a notice
of appeal. The notice stated that the appeal was taken from the
judgment entered on January 31, 2014, the order denying his
motion to amend the judgment entered on April 14, 2014, and the
order denying his motion to amend the findings entered on July 25,
2014. Although Husband seeks to appeal all three orders, the only
order from which the notice of appeal was timely filed is the denial
of his second postjudgment motion. See Utah R. App. P. 4(a)
(providing that a notice of appeal must be filed within thirty days
after the entry of a final order or judgment).

¶6     Generally, appeals may be taken only from final orders or
judgments. Utah R. App. P. 3(a). An order is final if it disposes of
the subject matter of the dispute. Bradbury v. Valencia, 2000 UT 50,
¶ 9, 5 P.3d 649. The order denying Husband’s petition to modify
entered on January 31 was a final appealable order because it
resolved the dispute before the trial court. However, pursuant to
rule 4(b) of the Utah Rules of Appellate Procedure, the time for




20140666-CA                        2                2014 UT App 238
                            Riley v. Riley


filing an appeal from a final judgment is tolled by the timely filing
of certain postjudgment motions, including motions seeking relief
pursuant to rule 59 or rule 52 of the Utah Rules of Civil Procedure.
Utah R. App. P. 4(b). If such a motion is filed, the time for appeal
runs from the entry of the order disposing of the postjudgment
motion. Id. R. 4(b)(1).

¶7      In this case, after the final judgment was entered, Husband
filed a timely motion to amend the judgment pursuant to rule 59.
Accordingly, the time to appeal from the judgment was tolled until
the resolution of the postjudgment motion. See id. That motion was
denied in an order entered on April 14, 2014. Pursuant to rule 4 of
the Utah Rules of Appellate Procedure, the time for filing a notice
of appeal from the denial of Husband’s rule 59 motion and the
underlying judgment expired on May 14, 2014. Husband did not
file his notice of appeal until July 28, 2014.

¶8      Rather than filing a notice of appeal from the denial of his
rule 59 motion, Husband filed a second postjudgment motion, this
time seeking to amend the findings of fact under rule 52 of the Utah
Rules of Civil Procedure. Although the rule 52 motion requested
that the trial court “amend its findings as contained” in the April
14 order, in his response to this court’s motion Husband clarifies
that the rule 52 motion was intended to reach the findings of fact
in the final judgment. However, because the rule 52 motion to
amend the findings was not timely filed after the entry of judg-
ment, the motion did not toll the time to appeal from the final
judgment. Id. R. 4(b) (providing that the time for appeal is tolled by
certain timely filed postjudgment motions); Amica Mut. Ins. Co. v.
Schettler, 768 P.2d 950, 969 (Utah Ct. App. 1989) (noting that
“improper or untimely motions do not toll the time for appeal from
final orders”).

¶9    Accordingly, the scope of this appeal is limited to the denial
of Husband’s rule 52 motion, which is the only order from which
the notice of appeal was timely filed. The denial of the rule 52
motion presents no substantial question for review for two reasons.




20140666-CA                       3                2014 UT App 238
                            Riley v. Riley


First, the motion was untimely filed from the final judgment. A
motion to amend findings pursuant to rule 52(b) must be made
within ten days after the entry of judgment. Utah R. Civ. P. 52(b).
Husband’s rule 52 motion was not filed until months after the
January 31 order denying his petition to modify. When a motion to
amend the findings is not timely filed, the trial court must deny the
motion. See Amica Mut. Ins., 768 P.2d at 968.

¶10 Second, to the extent that Husband requested the trial court
to amend its findings in denying Husband’s first postjudgment
motion, there is no substantial issue for review because rule 52 does
not apply to motions. See Utah R. Civ. P. 52(a) (stating that a trial
court “need not enter findings of fact and conclusions of law in
rulings on motions”).2 Accordingly, the trial court did not err in
denying Husband’s motion to amend findings pursuant to rule 52.

¶11 Husband argues that there is no explicit requirement that a
rule 52 motion must be filed at the same time as a rule 59 motion,
and that because his notice of appeal was timely from the denial of
his rule 52 motion it relates back to the other orders as well.
However, rule 4(b) applies only to postjudgment motions timely
filed after the entry of the final judgment. Utah R. App. P. 4(b). The
denial of the rule 59 motion was merely the denial of a
postjudgment motion, not a final judgment on its own. Further-
more, “permitting successive postjudgment motions . . . unjustifi-
ably prolongs the life of a lawsuit.” Amica Mut. Ins., 768 P.2d at 969
(citation and internal quotation marks omitted). Accordingly,
improper motions do not toll the time for appeal from a final
judgment. Id.

¶12    Affirmed.




2. The only exception is for motions pursuant to rule 41(b) of the
Utah Rules of Civil Procedure. Utah R. Civ. P. 52(a).




20140666-CA                       4                2014 UT App 238